DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,411,912. This is a statutory double patenting rejection.

17/882414 (Pending application)
11,411,912 (reference patent)
A Domain Name System (DNS) server comprising: 
a processor, 
a data storage device including: 
a DNS resource record store that stores DNS resource records for resolving DNS queries, and 
a DNS content cache that stores one or more instances of content objects; and program instructions stored on the data storage device that, when executed by the processor, control the DNS server to perform operations comprising: 
obtaining a content object having a unique identifier, wherein the content object comprises a data file; 
storing, in the DNS content cache, an instance of the content object; 
storing, in the DNS resource record store, one or more DNS resource records associated with the unique identifier, wherein the one or more DNS resource records comprise a pointer to a storage location of the instance of the content object in the DNS content cache; 
receiving, from a client device, a content request that includes the unique identifier;
determining, based on the unique identifier received in the content request, the one or more DNS resource records associated with the unique identifier; 
based on the one or more DNS resource records, determining the storage location of the instance of the content object in the DNS content cache; and 
providing, to the client device from the DNS content cache, the instance of the content object.

A Domain Name System (DNS) server comprising: 
a processor, 
a data storage device including: 
a DNS resource record store that stores DNS resource records for resolving DNS queries, and 
a DNS content cache that stores one or more instances of content objects; and program instructions stored on the data storage device that, when executed by the processor, control the DNS server to perform operations comprising: 
obtaining a content object having a unique identifier, wherein the content object comprises a data file; 
storing, in the DNS content cache, an instance of the content object; 
storing, in the DNS resource record store, one or more DNS resource records associated with the unique identifier, wherein the one or more DNS resource records comprise a pointer to a storage location of the instance of the content object in the DNS content cache; 
receiving, from a client device, a content request that includes the unique identifier;
determining, based on the unique identifier received in the content request, the one or more DNS resource records associated with the unique identifier; 
based on the one or more DNS resource records, determining the storage location of the instance of the content object in the DNS content cache; and 
providing, to the client device from the DNS content cache, the instance of the content object.


REASONS FOR ALLOWANCE

Claim 1 would be allowable over the prior art, however, the statutory double patenting rejection made above renders the claim unpatentable. The reason for allowance has been identified as below:
The claim discloses a Domain Name Server system that provides ICN architectures that uses the DNS to store and retrieve content by name, rather than by location, wherein content in the DNS network is cached at DNS servers along with resource records to optimize performance and reduce latency. This improved method of resolving requests at a DNS sever using an ICN architecture provides improvements to the current ICN architectures design and deployment issues by expanding availability of ICN nodes to end users and allowing a local cache to store content data for future provision to other servers and clients in the network by directly retrieving the content after the peers and clients have a cache miss. This method, advantageously, saves substantial network overhead by reducing content fetching and reducing the latency and network capacity required for a client and subsequent clients to obtain content requested. None of the prior art, whether taken alone or in combination appear to disclose the claimed invention in its totality, and combining these prior arts to implement the claimed invention would yield to impermissible hindsight.

The relevant references have been identified as below:

Millar (US 20160380986) teaches a method that includes establishing a communication channel with a server via an internet protocol (IP) network interface. The method also includes communicating client private data with the server via the communication channel. The method further includes transmitting one or more interest messages to the server via an information centric networking (ICN) network interface based on the client private data. In other implementations, a method includes establishing a communication channel with a client device via an internet protocol (IP) network interface. The method also includes communicating client private data with the client device via the communication channel. The method further includes receiving one or more interest messages from the client device via an information centric networking (ICN) network interface.

Brown (US 20180309713): discloses an authoritative name server for a first domain name processes a received domain name query for the first domain name by obtaining one or more resource records associated with the first domain name. The one or more resource records comprise contact information associated with an entity associated with a second domain name. The authoritative name server transmits a response to the domain name query. The response comprises the one or more resource records. The first domain name includes the second domain name and at least one label following the second domain name.

Fredericksen et al. (US 20120317188) is directed to a method for updating a cache. A server identifies whether certain preconditions have been met for a document in a cache from freshness parameters associated with a document identifier for the document. Then when the preconditions have been met, a first document content is retrieved from a remote host. A first content fingerprint for the first document content is calculated. The first document content is stored in the cache. Then a content difference is calculated between the first document content and a second document content, both associated with the document identifier. The content difference is stored. Then the document identifier is associated with the content difference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454       

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454